THE COURT
instructed the jury that the corporation had the power to regrade the streets of the city of Washington, under their charter, without making the compensation for individual injuries, unless the plaintiff showed that they had acted corruptly or with the design to injure; and that the jury must presume that they acted legally until one of these things was proved. They held that the power to grade was a continuing power, to be exercised whenever they deemed it proper to do so.
The jury under these instructions rendered a verdict in favor of the defendants.